UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1085


EWART ULRIC VANDECRUIZE, a/k/a Ewart Vandercruize,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 30, 2015                  Decided:   July 8, 2015


Before MOTZ, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Luis C. Diaz, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring,
Maryland, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Derek C. Julius, Senior Litigation
Counsel, Benjamin Mark Moss, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ewart Ulric Vandecruize, a native and citizen of Guyana,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   denying   his       motion    to    reopen.      We    have

reviewed the administrative record and Vandecruize’s claims and

find no abuse of discretion.          See INS v. Doherty, 502 U.S. 314,

323-24 (1992) (setting forth standard of review).                   Accordingly,

we deny the petition for review for the reasons stated by the

Board.     See In re: Vandecruize (B.I.A. Dec. 22, 2014).                       We

dispense    with    oral   argument    because       the    facts    and     legal

contentions   are   adequately   presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                       2